Citation Nr: 0804675	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition 
(claimed as chronic urticaria), to include as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

On appeal, in May 2007, the Board remanded the case for the 
purpose of providing the veteran with a hearing.

In October 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board finds that the RO has complied with the Board's 
Remand directive, and therefore it may proceed with review of 
the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] compliance" 
with the terms of its remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for a skin condition (claimed as 
chronic urticaria), to include as due to exposure to 
herbicides.  38 C.F.R. § 19.9 (2007).  A summation of the 
relevant evidence is set forth below. 

a. Factual Background

The veteran's September 1967 Report of Medical Examination 
for Enlistment reveals a normal clinical skin evaluation.  
The veteran's August 1970 Report of Medical Examination for 
Discharge also reveals a normal clinical skin evaluation.  In 
the Report of Medical History, the veteran denied having any 
skin diseases.  

The other SMRs of record bear no indication of a skin 
condition.

An August 1997 treatment record by I.Z. (initials used to 
protect privacy), M.D., indicates that there was no evidence 
of rheumatoid arthritis.

In a February 1998 correspondence, Dr. R.A.A. noted that the 
veteran's dermatitis resembled insect bites.  However, none 
of his family members had been similarly affected.  He also 
had some pain associated with the dermatitis.  The doctor 
noted that the veteran had responded "fairly dramatically" 
to Prednisone.  Dr. R.A.A. noted that two different biopsies 
were obtained.  The October 1997 biopsy findings were 
consistent with an insect bite or suppurative folliculitis, 
but no specific disorder was diagnosed.  The November 1997 
biopsy resulted in similar findings.  The examiner who 
performed the biopsies indicated that "he might consider the 
possibility of the erythema chronica migrans or an unusual 
drug reaction," noting that findings of this sort can be 
seen in patients with rheumatoid arthritis.

An August 1998 private provider note indicates that the 
veteran had "joint pain of unknown etiology with lots of 
evaluation in the past."

In a November 1998 correspondence, Dr. R.A.A. indicated that 
he had treated the veteran since October 1997 for 
erythematous papules and plaques.  He noted that the two 
biopsies had been interpreted as being nondiagnostic.  He 
indicated that the veteran had since been diagnosed by 
another physician with a "persistent dermal erythema 
reaction pattern."

A February 1999 treatment note by Dr. E.C. indicates that the 
veteran had a three-year history of erythematous dermatitis, 
which was associated with local tenderness, malaise, and low-
grade fevers.  He noted treatment by other providers and 
stated that "the general consensus is that the patient has a 
'deep urticaria.'"  Upon examination, the veteran had 
reddish soft tissue swelling involving the right forearm and 
multiple urticarial plaques involving the upper and lower 
extremities.  The diagnosis was idiopathic urticaria.  The 
doctor stated that "I explained to [the veteran] that his 
evaluation by multiple physicians has been thorough, and I 
feel comfortable in reassuring him that there is no 
underlying disease pathology."

A September 1999 treatment note by Dr. E.C. indicates that 
the veteran had a 3-4 year history of recurrent deep 
urticarial lesions, which were associated with local 
tenderness, swelling, and sometimes burning and stinging.  He 
also experienced pain when the lesions were located over 
joint prominences.  The doctor indicated that there had been 
some modest improvement with indomethacin, but "for 
practical purposes the eruption appears to be daily, 
indolate, and unremitting."  The diagnosis included chronic 
urticaria, refractory to conventional treatment.  Dr. E.C. 
explained:

[The veteran's] previous biopsy shows a polymorphic 
infiltrate consisting of lymphocytes, neutrophils, 
and eosinophils.  This is a histologic pattern seen 
in individuals who have an IgE autoantibody 
directed against high affinity IgE receptor on mass 
cells and basophils.  This type [of] urticaris 
usually does not respond to conventional 
treatments.

A November 2005 treatment note by Dr. E.C. indicates that the 
veteran had chronic urticaria, which appeared to be 
associated with an IgM monoclonal antibody consistent with 
Schnitzler syndrome.  The veteran complained of episodic 
musculoskeletal pain and painful lesion.  He asked whether it 
was possible that his condition was associated with Agent 
Orange exposure.  The note states that "I explained to the 
patient that I was not aware of any such association, 
however, I encouraged him to follow up with the Veterans 
Administration regarding this issue."  The diagnoses 
included urticaria consistent with Schnitzler syndrome, 
monoclonal gammopathy associated with Schnitzler syndrome, 
and myalgias and arthralgias.  The veteran indicated that he 
wanted to obtain a second opinion; Dr. E.C. referred him to 
the Mayo Clinic.

An April 2006 private provider note indicates that the 
veteran had a chronic autoimmune disease "that manifests as 
tender nodules that come out around his joints and on his 
chest."  The doctor noted that the veteran continued to take 
Prednisone for his condition and received cortisone shots for 
flare-ups.  The impression was vasculitis.  

A May 2006 lab report contains the following note by the 
reviewing pathologist:

The serum pattern contains a small band of 
restricted mobility.  This band may represent a 
benign spike as seen in older people or could be a 
paraprotein as seen in Multiple Myeloma, 
Waldenstrom's Macroglobulinemia or Lymphoma.  

At his October 2007 hearing, the veteran testified that he 
began experiencing problems with his skin in 1990.  He 
described the condition as "skin coming off my fingers, you 
know, like blisters, and a little bit of pain, you know, 
muscle pain."  He indicated that he did not seek treatment 
until several years later when "it started getting bad."  
(Hearing Transcript at 3).  The veteran stated that when the 
condition flares up, the blisters and his joints become 
painful and swell up.  Hearing Transcript at 4-5.  This 
condition occurs on his knees, elbows, shoulders, and back.  
The veteran denied having any itching. (Hearing Transcript at 
13).  

b. Discussion

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either 
incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The disease entity for which service 
connection is sought must be "chronic" as opposed to 
merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from 
merely isolated findings or a diagnosis including the 
word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Where the 
fact of chronicity in service is not adequately 
supported then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. 
§ 3.303(b).

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide 
agent means a chemical in an herbicide used in support 
of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  38 
C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered 
an herbicide agent.  A veteran who served on active duty 
in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent 
during service. 38 C.F.R. § 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii). (Emphasis added.)

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 57586-57589 (1996).

The veteran has contended that he was exposed to Agent 
Orange in service and that this exposure resulted in his 
skin condition.  The evidence establishes that the 
veteran served in Vietnam; therefore, his exposure to 
herbicides is presumed.  

In his NOD and Form 9, the veteran stated that his 
doctors have not been able to rule out the possibility 
that his skin condition is related to Agent Orange 
exposure.  The claims file indicates that his doctors 
had some difficulty in arriving at a specific diagnosis.  
The general consensus appears to be that the veteran has 
chronic urticaria.  Urticaria is not listed as a disease 
for which service connection may be granted on the basis 
of herbicide exposure under 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309(e).  However, the May 2006 pathologist 
indicated that the veteran might suffer from multiple 
myeloma, which is one of the diseases under these 
provisions.  

The RO should therefore obtain a medical opinion.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Board here finds that such 
a VA medical opinion is necessary in this instance and the 
three-pronged test of 38 C.F.R. § 3.159(c) (4) recognized in 
McLendon is applicable.  Specifically, in light of medical 
opinion evidence of record that suggests a potential link 
between the veteran's skin condition and Agent Orange 
exposure, the RO should send the claims file to a VA 
dermatologist to review the record and provide an opinion on 
the contended causal relationship. 

It is also apparent from the record that all of the veteran's 
civilian medical records have not been obtained.  It appears 
that the RO did not request records from the U.T. Health 
Science Center and the U.T. Southwestern Medical Center even 
though the veteran indicated that he received treatment from 
these providers for his skin condition.  The claims file also 
indicates that the veteran received treatment from Dr. Ralph 
Lord in San Angelo; however, these records have not been 
requested.  All relevant post-service medical records must be 
secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1. Once signed releases are received from 
the veteran, obtain outstanding private 
treatment records from U.T. Health Science 
Center and the U.T. Southwestern Medical 
Center for 1998 and Dr. Ralph Lord in San 
Angelo.  A copy of any negative 
response(s) should be included in the 
claims file.

2. The RO should schedule the veteran for 
a VA dermatology examination (if possible, 
during a period of exacerbation or flare-
up) to determine the nature and etiology 
of any currently manifested skin disorder, 
to include urticaria.  The examiner should 
identify which body parts are affected.  
The examination must include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing, including X-
rays, deemed necessary.  

The physician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
skin disorder that is currently present, 
to include urticaria, is causally linked 
to the veteran's exposure to herbicides in 
the Republic of Vietnam, to include Agent 
Orange. 

The term "at least as likely as not" does 
not mean "within the realm of medical  
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find  
against it.  

The claims folder and a copy of this remand 
should be made available to the clinician 
for review. 

The examiner should provide a complete 
rationale for any opinion provided.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician. 

3. The RO should thereafter issue a 
Supplemental Statement of the Case to the 
veteran and his attorney addressing the 
issue of entitlement to service connection 
for a skin condition.  The veteran also 
must be advised of the time limit in which 
he may file a substantive appeal. 38 
C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



